               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

JOSEPH DAVID MORRISETT,                        )
                                               )
        Plaintiff,                             )
                                               )        Case No. 3:18-cv-00842
v.                                             )
                                               )        JUDGE CAMPBELL
WALMART STORES INC. and                        )        MAGISTRATE JUDGE FRENSLEY
WAL-MART STORES EAST, LP.,                     )
                                               )
        Defendants.                            )

                                           ORDER

       Pending before the Court are two Reports and Recommendation from the Magistrate

Judge (Doc. Nos. 19 and 21). Defendants have twice moved to dismiss for lack of prosecution

(Doc. Nos. 18 and 20). The Magistrate Judge recommended the first motion to dismiss be

denied without prejudice to refiling and ordered Plaintiff, who is proceeding pro se, to respond

to overdue discovery requests by July 12, 2019 (Doc. No. 19). On July 16, 2019, Defendants

renewed the motion to dismiss (Doc. No. 20), stating that Plaintiff still had not responded to

discovery requests or otherwise communicated with Defendants’ counsel (Doc. No. 20). The

Magistrate Judge issued a Report and Recommendation (Doc. No. 21) recommending this

matter be dismissed with prejudice.

       The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service (Doc. No. 21 at 4-

5). No objections were filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 21) and concludes

that it should be adopted and approved. Accordingly, Defendants’ Motion to Dismiss (Doc.
No. 20) is GRANTED and the above captioned case is DISMISSED with prejudice.

Defendants’ June 18, 2019, Motion to Dismiss (Doc. No. 18) is, therefore, MOOT.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                       _________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
